DETAILED ACTION
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022 has been entered.


Status of Claims

In the amendment filed on 22 September 2022, the following changes have been made: amendments to claims 2 and 11.
Claims 2-19 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 2-10) and a process (claims 11-19) which recite steps of a server connected to a database, the server configured to: a biologic database ID table for storing sample data with respect to at least one biologic sample the sample, data including a unique biologic ID, a biologic type and at least one diagnostic test result associated therewith; a patient database ID table for storing patient data with respect to at least one patient, the patient data including at least one unique biologic ID associated with the at least one patient and a unique identifier (UID) associated with the at least one patient; a server connected to the biologic database ID table and the patient database ID table, the server configured to: receive, from a mobile device, a first group of data including diagnostic test results, biologic information related to the diagnostic test results including the unique biologic ID associated with a biologic sample used in a testing device and a unique identifier (UID) associated with a patient associated with the diagnostic test results with which the unique biologic ID is to be stored within the patient database ID table; store the diagnostic test results and the biologic information in association with the unique biologic ID in the biologic database ID table responsive to receipt of the diagnostic test results and the biologic information at the server; determine that a profile record does not exist within the patient database ID table that is associated with the UID responsive to receipt of the UID at the at least one server; create a profile record within the patient database ID table on the at least one server for the patient associated with the UID responsive to a determination that the profile record does not exist; store the unique biologic ID associated with the first group of data within
the patient database ID table in association with the UID for the profile record; link the UID within the patient database ID table with the unique biologic ID in the biologic database ID table responsive a determination of one of either the profile record exists or creation of the profile record by the server, wherein the linking between the UID and the unique biologic ID creates a relationship between the profile record, the diagnostic test results, and the biologic information stored within the patient database ID table and the biologic database ID table; receive a plurality of second groups of data including additional diagnostic test results, additional biologic information related to the additional diagnostic test results including an additional unique biologic ID associated therewith and the unique identifier (UID) associated with the patient with which the additional unique biologic ID is to be linked within the patient database ID table; incrementally augment the profile record with each of the plurality of additional diagnostic test results as each of the plurality of additional diagnostic test results are received, each of the plurality of additional biologic information by storing the additional unique biologic ID within the patient database ID table in association with the UID for the profile record and linking the UID within the patient database ID table with the additional unique biologic ID within the biologic database ID table responsive to receipt of the additional diagnostic test results and the additional unique biologic ID within each of the second groups of data. 

Step 2A Prong 1
These steps of mapping a diagnostic test to an individual user, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the italicized portions from performing evaluations, judgement, and forming an opinion by providing a mapping a diagnostic test to an individual user. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. For example, but for the language describing steps as performed of using a mobile device and a server, everything else in the context of this claim encompasses mental process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-10 and 12-19 reciting particular aspects of mapping a diagnostic test to an individual user including using a plurality of test strips, using a Zika test line, processing the image to determine pixel count and line intensity, determining a quantitative result, determining a reaction rating, determining a positive result, sending the diagnostic test result to the telemedicine provider, and communicating information relating to the issued prescription over the network covers mental processes but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of creating a profile record within the patient database ID table on the at least one server for the patient associated with the UID responsive to a determination that the profile record does not exist amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0051] to [00132], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as a server connected to the biologic database ID table and the patient database ID table, the server configured to: receive, from a mobile device, a first group of data including diagnostic test results, biologic information related to the diagnostic test results including the unique biologic ID associated with a biologic sample used in a testing device and a unique identifier (UID) associated with a patient associated with the diagnostic test results with which the unique biologic ID is to be stored within the patient database ID table and receive a plurality of second groups of data including additional diagnostic test results amounts to mere data gathering; incrementally augment the profile record with each of the plurality of additional diagnostic test results as each of the plurality of additional diagnostic test results are received amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)).
generally link the abstract idea to a particular technological environment or field of use (such as store the diagnostic test results and the biologic information in association with the unique biologic ID in the biologic database ID table responsive to receipt of the diagnostic test results and the biologic information at the server, see MPEP 2106.05(h))

Dependent claims 3-10 and 12-19 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 5-8, 9, 12-14, and 15-18 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3-4, 10, and 19 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as server connected to the biologic database ID table and the patient database ID table, the server configured to: receive, from a mobile device, a first group of data including diagnostic test results, biologic information related to the diagnostic test results including the unique biologic ID associated with a biologic sample used in a testing device and a unique identifier (UID) associated with a patient associated with the diagnostic test results with which the unique biologic ID is to be stored within the patient database ID table receive a plurality of second groups of data including additional diagnostic test results, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); store the diagnostic test results and the biologic information in association with the unique biologic ID in the biologic database ID table responsive to receipt of the diagnostic test results and the biologic information at the server, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims 5-8, 9, 12-14, and 15-18 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims 3-4, 10, and 19 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Response to Arguments
Applicant’s arguments filed on 22 September 2022 have been fully considered but are not fully persuasive.
Regarding the 101 rejection, applicant argues on pages 8 to 11 that with respect to Step 2A Prong 1, the claims clearly recite a number of limitations that do not comprise mere mental processes. The described operations of the server performing the described operation improve the structure and information provided by the structure of the database ID tables that are a part of the claim limitations. The claim limitations now more particularly recite a patient database ID table and the biologic database ID table for storing particular types of information. The analysis of the Official Action has not considered these limitations. The claims also do not merely recite a generic server, but describes a server that is configured to perform particular operation that are not merely mental process but are preforming operations to configure the reciteddatabase ID tables that are recited in the claims. The claim describes how the server creates profile records within the patient database ID table responsive to a determination that a profile record does not exist. The creation of a database ID table entry does not merely describe a mental process but describe a manner for increasing the data storage capacity of a database ID table. A person cannot create a database table entry within a database using a mental process. Applicant asserts that the claims also now more particularly describe the process wherein the server links the UID within the patient database ID table with the unique biologic ID in the biologic database ID table responsive to a determination of either a determination that a profile record exists or the creation of a profile record. This linking process creates a relationship between the profile record,  the diagnostic test results, and the biologic information stored within the patient database ID table and the biologic database ID table. These relationships will enable access to the biologic database ID table from the patient ID table and vice versa. Linking of data within database ID tables in this manner does not comprise a mere mental process as stated in the Official Action but describes a manner for structurally organizing data within databases in order to provide better access to  relationships between the different types of data. The organization of database structures is not a mental process. Applicant also asserts that the process of creation of a user profile within a patient database and the linking of the UID within a patient database table with a biologic ID in the biologic database ID table describes was of altering and improving the presentation of information in database tables that is not a mental process but describes database table manipulations. In regards to the previous office action citation of the Voter Verified case, applicant asserts that while some of the recited process could be merely human cognitive actions, others of the processes such as the creation of a user profile within a patient database and the linking of the UID within a patient database table with a biologic ID in the biologic database ID table describes manners for manipulation of databases that are not just cognitive actions

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the additional features of the claims have been considered by the examiner and further analyzed under Step 2A Prong 2 and Step 2B. Presently, under Step 2A Prong 1, the claims still recite an abstract idea. Applicant’s claims have not presented specific technical limitations rooted in computer technology that would end the analysis at Step 2A Prong 1. For example, while the claims recite a server performing operations such as creating profile records, this server in light of the specification performs operations that can be performed by an ordinary server. There is no indication that the server is a specialized server that performs specialized operations that are based on specific modular components. The linking aspect also does not change the analysis as a human could discern relationships between data within a database ID table with a pen and paper. The linking is not claimed in a manner that cannot practically performed by a human i.e. how is the relationship created by the linking process. Examiner points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. Examiner asserts that it is not the fact that any process performed by a computer is a mental process, but rather it is computers being used as a tool to perform the claimed invention. Even if the amended claim recites a plethora of data manipulations, the use of a physical aid (i.e., the pen and paper) to help perform a mental step does not negate the mental nature of the limitations. As indicated by the court in Cybersource Corp. v. Retail Decisions, Inc., the claimed step of “constructing a map of credit card numbers” was a limitation that was able to be performed “by writing down a list of credit card transactions made from a particular IP address.” Examiner also points to Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017) which is similar to the present application. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108. Examiner further points out that the amended claims do not positively recite how the manipulation, linking, and how the server processing is done such that the claims cannot be practically performed in the human mind. Examiner again directs the applicant to the claims filed on 10/05/2021 which presented technical features that could not be performed by a human.

With respect to Step 2A Prong 2, the applicant argues on pages 11 to 12 that the claim limitations do integrate the abstract idea into a practical application. Applicant does not believe that the concept is directed to an abstract idea but describes a particular manner of controlling the creation and manipulation of data tables within a database. Further, even if portion of the claim includes an abstract idea, the claims are directed to the practical application of controlling the creation and manipulation of a patient database ID table and the biologic
database ID table. The control and creation of table entries and the linking of information within data tables to create relationships between the various data stored within the different tables comprises a practical application within the database processing technologies. Applicant states that use of a server does not merely comprise the use of a general-purpose computer to perform an abstract act. The creation of a profile record and the linking of information between two separate database ID tables as recited in the claims describes a structural manipulation of database structures and not the performance of an abstract idea by general-purpose computer for the various reasons discussed above. Further, the fact that the Applicant's specification does not specifically describe a problem or improvement associated with the linking of database information in the manner described within the claim limitations does not render the process of database control and manipulation as an abstract concept. Applicant points out that the office action’s reference to case law that states that disclosures in the specification with respect to an overcome problem is merely one manner of illustrating that a particular improvement to the operation of a system or method may not comprise an abstract concept. Applicant believes that the processes in the present application clearly relate to a practical application of the manipulation of physical data structures and are not merely abstract comments because they are performed by a server that has been configured to perform the processes and that particular problems associated with the creations of the physical data structures are not specifically discussed within the specification. The manipulation and control of information within a database improves the manner for storing and accessing the related data. It is not a generic or existing
process to control and associate the data within a pair of databases in the manner recited in the claims but comprise a practical application for mapping a diagnostic test to an individual user to create a unique profile on a remote database.

Examiner respectfully disagrees with the applicant’s arguments. Examiner acknowledges the applicant’s perspective in regards to the disclosure of the specification and the manner of illustrating a particular improvement, but points out that the consideration of the claims as a whole along with the disclosure of the specification is the method through which both the courts and the USPTO have utilized to demonstrate whether or not a claim is integrated into a practical application. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to boost the accuracy of a telemedicine mobile application, the claimed invention purports to use generic computer components by mapping a diagnostic test to an individual user to create a unique profile. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). The problem of the present application, identified in [0003] in the specification, is of eliminating distance barriers to improve access to medical services. The applicant’s specification does not show or describe a deficiency in existing technology. Even if applicant presented a problem in the specification, examiner also points out there is no nexus between the identified problem in the specification in regards to distance barriers to access medical services and the claims which disclose mapping a diagnostic test to an individual user to create a unique profile on a remote database.  As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. Additionally, [0132] of the specification discloses that “some embodiments take advantage of these situations and improve the efficiency of the telemedicine and prescription-filling process by allowing prescriptions to be issued and filled automatically, without significant interaction between the user and the healthcare provider. This further supports the examiner’s assertion that the present invention does not integrate the abstract idea into a practical application. Specifically, improving efficiency and reducing time and effort is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. 

On pages 12 to 13 the applicant argues that with regards to Step 2B that the claims do not just comprise a server performing certain abstract functions. The server is in association with at least one database and controls the creation
and manipulation of data tables within the at least one database. New table entries are generated responsive to a determination that a record does not exist. The linking of data IDs within data tables is performed to establish relationships between various types of data within the tables. The tables are further updated with new links responsive to additionally received test results. These limitations describe the operation of a system that is performing significantly more than an abstract process but is directed to a particular and unique process for manipulation of data tables within a database. Applicant also states that use of a server does not merely comprise the use of a general-purpose computer to perform a generic or existing. The creation of a profile record and the linking of information between two separate database ID tables as recited in the claims
describes specific structural manipulation of database structures and not the performance of an abstract idea by general-purpose computer. Applicant submits that the office action just makes generalized statements that the particularly discussed limitations comprise generic processes while ignoring the real limitations that are provided by the discussed limitations with respect to the creation of new entries with in a database ID table and the linking of information between the patient database ID table and the biologic database ID table. These
limitation cause the claims to be directed to significantly more than an abstract concept. Applicant requests withdrawal of the 101 rejection.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that no generalization has been made and the analysis under Step 2B has been performed according to the guidance set forth in the MPEP where court cases such as Symantec and Versata have been cited for the additional elements. For example, the citation of Symantec indicates that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Examiner points out that the specification does not provide any indication that the server is anything other than a generic, off-the-shelf computer component. Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Therefore, the 101 rejection is maintained.

Prior Art Cited but Not Relied Upon
 Papa, E., Docktor, M., Smillie, C., Weber, S., Preheim, S. P., Gevers, D., ... & Alm, E. J. (2012). Non-invasive mapping of the gastrointestinal microbiota identifies children with inflammatory bowel disease. PloS one, 7(6), e39242.
This reference is relevant because it discloses mapping a diagnosis to a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626